PER CURIAM.
Petitioners, Gilbert Weil and Seymour M. Litman, are unsuccessful applicants for admission to the Florida Bar by virtue of having failed to attain passing scores' on the Bar examination conducted by the Florida Board of Bar Examiners on September 3, 4 and S, 1968. Having considered their petition and the written response to same submitted by the Florida Board of Bar Examiners, we conclude Petitioners are not entitled to the relief sought. Accordingly, the petition for review is hereby denied.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CALDWELL (Retired), JJ-, concur.